UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6412


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PIOQUINTO PENALOZA-BANOS, a/k/a Jose Luis Banos Aydaya,
a/k/a Jose Luis Banos, a/k/a Daniel Banos Andaya, a/k/a
Pioquinto Banos, a/k/a Michael Burciaga, a/k/a Pioquinto
Banos-Andalla,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., District Judge. (1:06-cr-00434-WO-2; 1:08-cv-00534-WO-WWD)


Submitted:   June 17, 2010                       Decided:   June 28, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Pioquinto Penaloza-Banos, Appellant Pro Se.      Sandra Jane
Hairston, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pioquinto Penaloza-Banos seeks to appeal the district

court’s    order      accepting         the   recommendation          of    the       magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2010) motion, and its subsequent order denying reconsideration.

The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.                         28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the    merits,     a     prisoner         satisfies    this       standard       by

demonstrating         that     reasonable           jurists    would       find        that     the

district       court’s     assessment         of     the    constitutional            claims     is

debatable      or     wrong.       Slack      v.     McDaniel,       529    U.S.       473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and    that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at   484-85.          We   have    independently            reviewed       the    record        and

conclude that Penaloza-Banos has not made the requisite showing.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed     in    forma      pauperis,         and    dismiss     the       appeal.        We

dispense       with    oral       argument         because     the     facts          and     legal

                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3